-In this action' for' divorce and a determination a® to the title to personal property, the defendant husband appeals (1) from so múcbyófma order of the Supreme "Court, Westchester-Coimty, entered .October 3Q,-M974, as' granted in-part plaintiff’s motion for a .'protective order and-denied impart- defendant’s cross motion tó compel further answers to interrogatories and (2) as limited, by his brief, from so "much óf a further - order of the same court, filtered-December 12, 1974; .as, ópón reargument,.^adhered to’vt)ie "original, decision..- By ¿written stipulation, dated February 7, 1975, the parties through their attorneys have agreed tó-settle-these'appeals.- In accordance therewith, the-Orders are. reversed insofar as appealed from,-without costs." The case shall próeeed to.trial and,. ""if- a- divorce ^.granted, the trial court shall determine whether alimony should be paid, but shall not-determine the- amount^ the,"plaintiff wife, prior"to a. •determination of the amount, shalbrnake fail.disclosure pi k§r interest-in.the estate of her deceased mother ; and, thereafter, the trial court shill resume the trial and conclude it.: Gulotta, P. J., Rabin) JjTopkins, Maríuscello and Benjamin» JJ., concur.